Caton, C. J. The plaintiff introduced a note in evidence, upon which there was a payment indorsed, and the jury neglected to allow the credit indorsed, but rendered the verdict for the full amount of the note, and that verdict is attempted to be sustained, because the defendant did not formally read the indorsement to the jury. No such formality was necessary. When the note was put in evidence-, the credit upon it was in evidence also. Suppose an account had been introduced and proved, upon which there were credits, would the defendant have been bound to read those credits in a formal manner to the jury before they were bound to notice them ? We are too obtuse to perceive such fine points of the law. The judgment must be reversed, and the cause remanded. Judgment reversed.